Case 3:19-cr-00002-MCR-EMT Document 1 Filed 01/04/19 -Page 1 of 1 ,
FILED waren 4 LOl9
AO 91 (Rev. 08/09) Criminal Complaint . _ (Dat

UNITED STATES DISTRICT @OWRasmnatE JUDGE

 

 

for the
Northern District of Florida ,
United States of America }
Vv. } ;
) . ‘
) Case No. “> Lm A
Michael Lee DePine )
)
Defendant(s) —
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 10/1/18 - Present in the county of Escambia in the Northern District of Florida,
the defendant(s) violated:

Code Section Offense Description
18 U.S.C. Section 2251 (a) ~Production of Child Pornography
18 U.S.C. Section 2252A(a)(2)& © -Receipt & Possession of Child Pornography
(5)

18 U.S.C. Section 2422(b) -Enticement of a Minor for Sexual Activity

This criminal complaint is based on these facts:
See attached affidavit.

Continued on the attached sheet.

  

“Complainant's signature

Sworn to before me and signed in my presence. HSI Task Force Officer Jeffrey Brown

Printed name and title

Date: i- 4e- 14 Var party At ry
| _ ducdge's signattt

City and state: Pensacola, Florida . .
y U.S. Magistrate Judge Elizabeth M. Timothy.

Printed name and litle

 

 

 

 

 
